DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04/20/2021.
Claims 1-20 were previously cancelled.
Claims 20-39 are newly added.
Claims 20-39 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statements received 04/20/2021, 07/28/2021, 05/23/2022, and 08/22/2022 have been reviewed and considered.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “the system of claim 1” which appears to be a typographical error of “the system of claim 20” and will be interpreted as such.
Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,010,707 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 20 of instant application
Claim 1 of patent 11,010,707 B1
receiving, from a first system, an order request for a product or service associated with a second system…
receive, from a first computer system of a plurality of first computer systems via a network, an order request for a product or service associated with a second computer system of a plurality of second computer systems;
	
receiving a communication from one of the first, second, or third systems, the communication comprising a message identifier and a device identifier
receive a communication from one of the first, second, or third computer systems, the communication comprising a message identified and a device identifier;
determining, based on at least one of the message identifier and the device identifier, a classification of the communication;
determine, based on at least one of the message identifier and the device identifier, the contents of the communication;
determining, based on the classification, a response to the -3-Continuation of U.S. Application No.: 16/806,631Attorney Docket No.: 14904.0136-01000 communication, one of the first, second, or third systems being associated with servicing the response…
based on determining contents of the communication, consult a response rule table to determine a response to the communication;

determine which of the first, second or third computer systems are associated with servicing the determined response


Regarding claim 20, the “first system” of the instant claim is anticipated by “the first computer system” of the patent because a system encompasses a computer system.  Similarly, determining “the contents” of the communication, based on the comprised message and device identifiers, anticipates and encompasses determining “a classification” of the communication based on the comprised message and device identifiers.  Accordingly, claim 20 of the application is anticipated by claim 1 of the patent.
	Claim 21-22 are anticipated by claims 1-2, respectively, of the patent.  Claim 23 is anticipated by both claims 3 and 4 of the patent.  
Regarding claim 24, “adding an identifier of the second system to the order messaging queue”, is anticipated by claim 1 of the patent. Although, claim 1 of the patent does not anticipate “if the response comprises an acceptance message, adding an identifier of the second system to the order messaging queue”, claim 3 of the patent recites “wherein the response is an acceptance message to service the order request”.  It would have been obvious to one of ordinary skill in the art to modify the system of claim 1 of the patent to include the acceptance message, as recited in claim 3 of the patent. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in patent. Accordingly, claim 24 of the instant claims is an obvious variation of claims 1 and 3 of patent ‘707.  
Claim 25 is anticipated by claim 5 of the patent.  Claim 26 is anticipated by both claims 6 and 7 of the patent. 
Regarding claim 27, “adding an identifier of the third system to the order messaging queue”, is recited in claim 1 of the patent. Although, claim 1 of the patent does not anticipate “if the response comprises an acceptance message, adding an identifier of the third system to the order messaging queue”, claim 6 of the patent recites “wherein the response is an acceptance message to service the plurality of tasks”.  It would have been obvious to one of ordinary skill in the art to modify the system of claim 1 of the patent to include the acceptance message, as recited in claim 6 of the patent. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in patent. Accordingly, claim 27 of the instant claims is an obvious variation of claims 1 and 6 of patent ‘707.  
 Claim 28 is anticipated by claim 8 of the patent.  Claim 29 is anticipated by claim 9 of the patent. Claim 30 is anticipated by claim 10 of the patent by the same rationale provided above for claim 20.  Claim 31-32 are anticipated by claims 10-11, respectively, of the patent. Claim 33 is anticipated by both claims 12 and 13 of the patent.  
Regarding claim 34, “adding an identifier of the second system to the order messaging queue”, is anticipated  in claim 10 of the patent. Although, claim 10 of the patent does not anticipate “if the response comprises an acceptance message, adding an identifier of the second system to the order messaging queue”, claim 12 of the patent recites “wherein the response is an acceptance message to service the order request”.  It would have been obvious to one of ordinary skill in the art to modify the method of claim 10 of the patent to include the acceptance message, as recited in claim 12 of the patent. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in patent. Accordingly, claim 34 of the instant claims is an obvious variation of claims 10 and 12 of patent ‘707.  
Claim 35 is anticipated by claim 14 of the patent.  Claim 36 is anticipated by both claims 15 and 16 of the patent.  
Regarding claim 37, “adding an identifier of one of the third system to the order messaging queue”, is recited in claim 10 of the patent. Although, claim 10 of the patent does not anticipate “if the response comprises an acceptance message, adding an identifier of the third system to the order messaging queue”; claim 15 of the patent recites “wherein the response is an acceptance message to service the plurality of tasks”.  It would have been obvious to one of ordinary skill in the art to modify the method of claim 10 of the patent to include the acceptance message, as recited in claim 15 of the patent. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in patent. Accordingly, claim 37 of the instant claims is an obvious variation of claims 10 and 15 of patent ‘707.  
Claim 38-39 are anticipated by claims 17-18, respectively, of the patent.  

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. § 101.
	Claim(s) 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 20-29 are directed to a system, and claims 30-39 are directed to a method.  Claims 20 and 30 are parallel in nature, therefore, the analysis will use claim 30 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 20 and 30 recite the abstract idea of “enabling item ordering and fulfillment among multiple parties”.
Specifically, representative claim 30 recites abstract concepts, including: receiving… an order request for a product or service associated with a second system; displaying a confirmation request associated with the order request … displaying a second confirmation request associated with a plurality of tasks … receiving a communication … the communication comprising a message identifier and a device identifier; determining, based on at least one of the message identifier and the device identifier, a classification of the communication; determining, based on the classification, a response to the communication, one of the first, second, or third systems being associated with servicing the response; publishing the response ….
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “enabling item ordering and fulfillment among multiple parties”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, facilitating order fulfillment between multiple parties is a certain methods of organizing human activity because it is a sales activity and, in this context, also managing interactions between people.  Thus claim 11 recites an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 20 and 30 recites the additional elements including: a first system, a second system, a plurality of third systems, and a server device corresponding to the first, second, or third system.  These additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 20 and 30 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “enabling item ordering and fulfillment among multiple parties” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 20 and 30 are ineligible. 
	Dependent claims 21, 24, 27, 31, 34, and 37 recite additional elements including: an order messaging queue.  The queue amount to no more than instruction to apply the abstract idea on a computer, and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment.  Accordingly claims 21, 24, 27, 31, 34, and 37 are ineligible. 
	Dependent claim(s) 22-23, 25-26, 28-29, 32-33, 35-36, and 38-39 merely further limit the abstract idea, without reciting any further additional elements.  Therefore, claims 22-23, 25-26, 28-29, 32-33, 35-36, and 38-39 are ineligible for the same reasons as identified with respect to claim 30.  
	


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2016/0063435 A1), hereinafter “Shah”, in view of Westover et al. (US 2018/0107979 A1), hereinafter “Westover”.
Claim 20, Shah discloses a computer-implemented system for interconnecting network devices based on queuing and servicing responses, the system comprising:
a memory storing instructions (¶ [0071] “memory”); and 
at least one processor configured to execute the instructions to perform steps comprising (¶ [0071] “processor”): 
receiving, from a first system, an order request for a product or service associated with a second system (¶ [0096] “In this example embodiment, a buyer uses the buyer device 105a to select the item 205a for purchase from the first merchant catalogue 151a which results in the creation of an order data object 157a, hereafter referred to as an order”); 
displaying a confirmation request associated with the order request on the second system (¶ [0109] “If the buyer device 105a transmits buyer authorization 308 for the total charge 307 and the payment processor 160a provides the payment processor approval 309, then the electronic messaging module 155 generates a purchase order request 310 and transmits the purchase order request 310 to the merchant device 125a. …The merchant corresponding to the merchant device 125a transmits a purchase order response 311 after reviewing the purchase order request 310”); 
displaying a second confirmation request associated with a plurality of tasks on a plurality of third systems (¶ [0111] “The courier module 153 locates which of the courier devices 130a-130p may be suitable for facilitating the order 157a. Once the courier devices are determined that are suitable to deliver the live order, the courier devices are sent a job notification. This may be sent in different ways, such as in a priority sequence based on the vicinity of these located courier devices to the first waypoint or first address”; ¶ [0112]; ¶¶ [0226]-[0227] “Once a courier has accepted the order via their courier device, the method 989 moves to 996 at which point task information data is sent to the courier device along with each waypoint for the order. For example, all waypoints may be shown but the current waypoint may be highlighted and the immediate task to be performed may be shown”); 
receiving a communication from one of the first, second, or third systems, the communication comprising … a device identifier (¶ [0113]; ¶ [0116] “At the second waypoint 215b, the buyer corresponding to the buyer device 105a provides a second identifier response 265b corresponding to the second identifier 265a to the courier device 130a. The electronic messaging module 155 receives the second identifier response 265b provided to the courier device 130a by the buyer corresponding to the buyer device 105a”); 
determining, based on at least one of a message identifier and the device identifier, a classification of the communication (¶ [0114]; ¶ [0116] “The electronic messaging module 155 receives the second identifier response 265b provided to the courier device 130a by the buyer corresponding to the buyer device 105a, and compares the second identifier 265a with the expected identifier in a process that is similar to the comparison or correlation carried out at the first waypoint for the first identifier response 260b. If the second identifier 265a and the second identifier response 265b are matched, or otherwise correlated, by the electronic messaging module 155, the tasks 230h and instructions 230i associated with the second waypoint 215b are considered to be completed by the courier who is using the courier device 130a and the delivery is considered to be verified by the electronic messaging module 155”);
 determining, based on the classification, a response to the -3-Continuation of U.S. Application No.: 16/806,631Attorney Docket No.: 14904.0136-01000communication, one of the first, second, or third systems being associated with servicing the response (¶ [0115] “If the first identifier 260a and the first identifier response 260b are matched, or otherwise correlated, by the electronic messaging module 155, the tasks 230e and instructions 230f associated with the first waypoint 215a are considered to be completed by the courier corresponding to the courier device 130a and verified by the management server 150. The electronic messaging module 155 may then send a status update to the buyer device 105a to inform that the task at the first waypoint has been completed.”; ¶ [0122]); 
publishing the response to a server device corresponding to the first, second, or third system associated with servicing the response (¶ [0115] “The electronic messaging module 155 may then send a status update to the buyer device 105a to inform that the task at the first waypoint has been completed”; ¶ [0122] “ The electronic messaging module 155 may also transmit a status update 410 to the buyer device 105a and the merchant device 125a as the courier is travelling from one waypoint to another waypoint. The status update 410 may include the distance 240, the route 245, the EDT 250, and a current courier location indicator 409 (e.g. GPS coordinates) of the courier device 130a. The status update 410 may also indicate whether the identifiers 260a, 260b, 265a or 265b have been entered and verified”).  
	Shah does not disclose the communication comprising a message identifier and a device identifier.
However, Westover [Symbol font/0x2D]which like Shah relates to managing online orders among multiple parties[Symbol font/0x2D] teaches: the communication comprising a message identifier (Westover ¶ [0095] “A consumer request is received 254 into computer-readable memory over a signal bearing medium. The consumer request is further described below, but comprises a computer file, or a series of computer files, identifying a consumer with whom the request originated”; ¶ [0098] “The acceptance may be transmitted from a wireless DPD over a WAN (wide area network) (and may comprise a simple variable such as a Boolean evaluated as true if the provider has accepted)”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shah to include the message identifier as taught by Westover.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Shah to include the message identifier of Westover because a need exists for a system for facilitating on-demand remote shopping that, beneficially, allows consumers to create requests and shop virtually while engaging in real-time communication with the provider (Westover ¶ [0006]).

Claim 21, the combination of Shah in view of Westover teaches the system of claim 20.  Shah does not disclose the following limitations; however Westover further teaches wherein the steps further comprise: 
upon receiving the order request, instantiating an order messaging queue associated with the order request and add an identifier (Westover ¶ [0020] “the method further comprises accepting a first transmitted acceptance by a provider of the consumer request by enqueuing a Boolean consisting of an acceptance of the provider and by enqueuing a name of the provider in a queue in the computer-readable memory”; ¶ [0100] “the new item request may be associated with the provider and the provider obligated to fulfill delivery of the good(s) defined by the new item request by adding 276 the new item request to a delivery queue in one embodiments”; ¶ [0112]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shah to include instantiating an order messaging queue with an identifier, as taught by Westover.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Shah to include the order messaging queue of Westover because a need exists for a system for facilitating on-demand remote shopping that, beneficially, allows consumers to create requests and shop virtually while engaging in real-time communication with the provider (Westover ¶ [0006]).

Claim 22, the combination of Shah in view of Westover teaches the system of claim 21.  Shah further discloses wherein the steps further comprise: 
receiving a response to the confirmation request from the second computer system (¶ [0109] “The merchant corresponding to the merchant device 125a transmits a purchase order response 311 after reviewing the purchase order request 310, to either accept or decline the purchase order request 310”; ¶ [0136]).  
Claim 23, the combination of Shah in view of Westover teaches the system of claim 22.  Shah further discloses: 
wherein the response comprises an acceptance message to service the order request or a message declining to service the order request (¶ [0109] “The merchant corresponding to the merchant device 125a transmits a purchase order response 311 after reviewing the purchase order request 310, to either accept or decline the purchase order request 310”).

Claim 24, the combination of Shah in view of Westover teaches the system of claim 23.  Shah further discloses wherein the steps further comprise: 
if the response comprises an acceptance message, adding an identifier of the second system to the order messaging … (¶ [0110] “Upon receiving the buyer authorization 308 from the buyer device 105a, the purchase order response 311 from the merchant device 125a that accepts the purchase order request 310, and the payment processor approval 309 from the payment processor 160a, the electronic messaging module 155 generates a first identifier 260a corresponding to the first waypoint 215a and a second identifier 265a corresponding to the second waypoint 215b.”). 
Shah does not disclose an order messaging queue.  However Westover further teaches an order message queue (Westover ¶ [0020] “the method further comprises accepting a first transmitted acceptance by a provider of the consumer request by enqueuing a Boolean consisting of an acceptance of the provider and by enqueuing a name of the provider in a queue in the computer-readable memory”; ¶ [0100] “the new item request may be associated with the provider and the provider obligated to fulfill delivery of the good(s) defined by the new item request by adding 276 the new item request to a delivery queue in one embodiments”; ¶ [0112]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shah to include instantiating an order messaging queue with an identifier, as taught by Westover.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Shah to include the order messaging queue of Westover because a need exists for a system for facilitating on-demand remote shopping that, beneficially, allows consumers to create requests and shop virtually while engaging in real-time communication with the provider (Westover ¶ [0006]).

Claim 25, the combination of Shah in view of Westover teaches the system of claim 21.  Shah further discloses:  
receiving a response to the second confirmation request from one of the third systems (¶ [0112] “The courier associated with the selected courier device 130a-130p then indicates whether they will accept or deny the courier request 405a by transmitting a courier response 405b using their courier device. The courier response 405b is then received by the courier module 153 which determines if the courier corresponding to the selected courier device has accepted the courier request 405a”). 

Claim 26, the combination of Shah in view of Westover teaches the system of claim 25.  Shah further discloses:  
wherein the response comprises an acceptance message to service the plurality of tasks or a message declining to service the plurality of tasks (¶ [0112] “The courier response 405b is then received by the courier module 153 which determines if the courier corresponding to the selected courier device has accepted the courier request 405a. If there is not an acceptance, then the courier module 153 selects another one of the courier devices 130a-130p and sends the courier request 405a to the selected courier device. This process may be repeated until one of the couriers accepts the courier request 405a.”).  

Claim 27, the combination of Shah in view of Westover teaches the system of claim 26.  Shah further discloses wherein the steps further comprise: 
if the response comprises an acceptance message, adding … the third system to the order messaging … (¶ [0112] “The courier associated with the selected courier device 130a-130p then indicates whether they will accept or deny the courier request 405a by transmitting a courier response 405b using their courier device. The courier response 405b is then received by the courier module 153 which determines if the courier corresponding to the selected courier device has accepted the courier request 405a.”). 
Shah does not disclose an adding an identifier of the third system to the order messaging queue.  However Westover further teaches adding an identifier to the order message queue (Westover ¶ [0100] “the new item request may be associated with the provider and the provider obligated to fulfill delivery of the good(s) defined by the new item request by adding 276 the new item request to a delivery queue in one embodiments”; ¶ [0112]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shah to include instantiating an order messaging queue with an identifier, as taught by Westover.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Shah to include the order messaging queue of Westover because a need exists for a system for facilitating on-demand remote shopping that, beneficially, allows consumers to create requests and shop virtually while engaging in real-time communication with the provider (Westover ¶ [0006]).

Claim 28, the combination of Shah in view of Westover teaches the system of claim 20.  Shah further discloses:
wherein the message identifier comprises a merchant ready identifier, a merchant delay identifier, a merchant cancel identifier, a pickup complete identifier (¶ [0114]-[0115]), a delivery complete identifier (¶ [0116] “The waypoints are tagged complete once the correct identifier or PIN has been provided to the courier device 130a by the buyer or contact at the second waypoint after they are satisfied that the instructions for the second waypoint have been followed by the courier. Examples of tasks that may be marked as complete are the “pick-up task” or “drop-off task””), a delivery cancel identifier, or partially cancel identifier.  

Claim 29, the combination of Shah in view of Westover teaches the system of claim 20.  Shah further discloses wherein the steps further comprise: 
instantiating a first task associated with the preparation of the product or service (¶ [0031]; ¶ [0153] “If the merchant accepts the order and payment is authorized, the order of a food item may be entered into the merchant's internal order system which is given to the kitchen of the merchant for preparation of the ordered food items”); and 
instantiating a second task associated with delivery of the product or service (¶ [0153] “When the preparation of the food is completed, the merchant may use their merchant device to indicate that the order is ready for utilization or consumption within the merchant's premises, ready for pick-up or ready for delivery depending on the instructions specified in the order”).  

Claims 30-39 are directed to a method.  Claims 30-39 recite limitations that are parallel in nature as those addressed above for claims 20-29, which are directed towards a system.  Claim(s) 30-39 are therefore rejected for the same reasons as set forth above for claims 20-29, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alder et al. (US 11,308,536 B1) is directed to managing item options for distribution efficiency.
Bernstein et al. (US 10,977,75 B1) is directed to managing online communications for combined orders.
NPL Reference U (Won, Jaeyeon) is directed to improving product movement, reducing inventory, and maximizing customer satisfaction to achieve marketplace advantage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                 
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625